Exhibit 10.1

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.
2005 LONG-TERM INCENTIVE PLAN
PERFORMANCE STOCK GRANT CERTIFICATE

This Performance Stock Grant Certificate (“Certificate”) evidences an award to
_______________ (“Employee”) of a Performance Stock Grant made pursuant to the
Consolidated Communications Holdings, Inc. 2005 Long-Term Incentive Plan that
entitles Employee to shares of restricted Stock as described below. This
Performance Stock Grant is granted effective as of _______________, 20__, which
shall be referred to as the “Grant Date.”

CONSOLIDATED COMMUNICATIONS HOLDINGS, INC.

BY:

 

TERMS AND CONDITIONS

Section 1. Performance Grant.

(a)



Employee shall be entitled to receive shares of restricted Stock, the number of
which is based on the level of achievement of the performance goals established
with respect to the calendar year in which the Grant Date occurs, as set forth
on the attached Exhibit A.  If the performance goals are achieved at the target
level, Employee shall be entitled to __________ shares of restricted Stock.  If
the performance goals are achieved at above or below the target level, the
target number of shares shall be adjusted as described on Exhibit A.

(b)



Notwithstanding the foregoing, Employee shall not be entitled to receive any
shares of restricted Stock if Employee does not remain continuously employed by
the Company or any Subsidiary or Affiliate from the Grant Date until the date
the Committee determines performance goal achievement as described in (a) above.

Section 2. Acceptance by Employee.  The receipt of this Performance Stock Grant
is conditioned upon the acceptance of this Certificate by the Employee.  The
Employee must accept this Performance Stock Grant and Certificate by returning
an executed copy to ____________ within 30 days after receipt of the
Certificate.

Section 3. Vesting.  Subject to Section 4, Employee’s interest in the restricted
Stock received in accordance with Section 1 shall vest and become nonforfeitable
as follows:

(a)



his interest in the first one quarter of the shares of restricted Stock shall
become nonforfeitable only if he remains continuously employed by the Company or
any Subsidiary or Affiliate until December ___, 20__,



3/2017

--------------------------------------------------------------------------------

 



(b)



his interest in the second one quarter of the shares of restricted Stock shall
become nonforfeitable only if he remains continuously employed by the Company or
any Subsidiary or Affiliate until December ___, 20__,

(c)



his interest in the third one quarter of the shares of restricted Stock shall
become nonforfeitable only if he remains continuously employed by the Company or
any Subsidiary or Affiliate until December ___, 20__, and

(d)



his interest in the balance of the shares of restricted Stock shall become
nonforfeitable only if he remains continuously employed by the Company or any
Subsidiary or Affiliate until December ___, 20__.

Section 4. Forfeiture.  If Employee’s continuous employment with the Company or
its Subsidiaries or Affiliates terminates for any reason whatsoever before his
interest in all of the shares of Stock received pursuant to this Performance
Stock Grant have become nonforfeitable under Section 3, then he shall (except as
provided in Section 15 of the Plan) forfeit all of the shares of Stock received
pursuant to this Performance Stock Grant except those shares in which he has
(pursuant to Section 3) a nonforfeitable interest on the date his status as a
Employee so terminates.

Section 5. Stockholder Status.  Employee shall have the right under this
Performance  Stock Grant to receive cash dividends (other than cash dividends
which the Committee determines are extra-ordinary cash dividends) on all of the
shares of restricted Stock received pursuant to this Performance Stock Grant and
to vote such shares until Employee's right to such shares is forfeited or
becomes nonforfeitable.  If Employee forfeits any shares under Section 4,
Employee shall at the same time forfeit Employee's right to vote such shares and
to receive cash dividends paid with respect to such shares. Any extra-ordinary
cash dividends, Stock dividends or other distributions of property made with
respect to shares that remain subject to forfeiture under Section 3 shall be
held by the Company, and Employee's rights to receive such dividends or other
property shall be forfeited or shall be nonforfeitable at same time the shares
of Stock with respect to which the dividends or other property are attributable
are forfeited or become nonforfeitable. Except for the rights to receive cash
dividends (other than cash dividends which the Committee determines are
extra-ordinary cash dividends) and vote the shares of restricted Stock received
pursuant to this Performance Stock Grant which are described in this Section 5,
Employee shall have no rights as a Stockholder with respect to such shares of
Stock until Employee's interest in such shares has become nonforfeitable.

Section 6. Stock Certificates.  The Company shall issue a stock certificate for
the shares of restricted Stock subject to this Performance Stock Grant in the
name of Employee upon Employee's execution of the irrevocable stock power in
favor of the Company attached as Exhibit B.   Alternatively, in lieu of issuing
stock certificates, the Company may reflect the issuance of shares of Stock to
Employee on a non-certificated basis, with the ownership of such shares of Stock
by Employee evidenced solely by book entry in the records of the Company’s
transfer agent.  The Secretary of the Company shall hold such stock certificate
or retain such share entry representing such shares and any distributions made
with respect to such shares (other than ordinary cash dividends) until such time
as Employee’s interest in such shares have become nonforfeitable or have been
forfeited. As soon as practicable after each date as of which his interest in
any shares becomes nonforfeitable under Section 3(a), and subject to Section 7,
the Company shall issue to Employee a stock certificate reflecting the shares in
which his interest has become

3/2017

2

--------------------------------------------------------------------------------

 



nonforfeitable on such date, or shall transfer such shares via a book entry
credit to the record of Employee’s broker if so requested by Employee (together
with any distributions made with respect to the shares that have been held by
the Company). If shares are forfeited, the shares (together with any
distributions made with respect to the shares that have been held by the
Company) automatically shall revert back to the Company.

Section 7. Stock not Transferable.  Until the Stock granted under this
Certificate becomes nonforfeitable as described in Section 3, (a) the Stock may
not be transferred other than by will or the applicable laws of descent or
distribution or as approved by the Committee, and (b) the Stock shall not
otherwise be assigned, transferred, or pledged for any purpose whatsoever and is
not subject, in whole or in part, to attachment, execution or levy of any
kind.  Any attempted assignment, transfer, pledge, or encumbrance of the Stock,
other than in accordance with its terms, shall be void and of no effect.

Section 8. Withholding Taxes.  If applicable, Employee shall pay to the Company
an amount sufficient to satisfy all minimum Federal, state and local withholding
tax requirements prior to the delivery of any certificate for shares.  Payment
of such taxes may be made by one or more of the following methods:  (a) in cash;
(b) in cash received from a broker-dealer to whom Employee has submitted notice
together with irrevocable instructions to deliver promptly to the Company the
amount of sales proceeds from the sale of the shares subject to the Performance
Stock Grant to pay the withholding taxes; (c) by directing the Company to
withhold such number of shares of common stock of the Company otherwise issuable
in connection with the Performance Stock Grant having an aggregate fair market
value equal to the minimum amount of tax required to be withheld; or (d) by
delivering (either directly or through attestation) previously acquired shares
of common stock of the Company that are acceptable to the Committee that have an
aggregate fair market value equal to the amount required to be withheld.

Section 9. Recoupment.  The Stock under this Certificate shall be subject to the
Company’s Incentive Compensation Recoupment Policy.

Section 10. No Right to Continue Service.  Neither the Plan, this Certificate,
nor any related material shall give Employee the right to continue to be
employed by the Company or its Subsidiaries or Affiliates.

Section 11. Governing Law.  The Plan and this Certificate shall be governed by
the laws of the State of Delaware.

Section 12. Binding Effect.  This Performance Stock Grant and Certificate shall
be administered in accordance with such administrative regulations as the
Committee shall from time to time adopt.  It is expressly understood that the
Committee is authorized to administer, construe, and make all determinations
necessary or appropriate to such administration, all of which shall be binding
upon the Employee.

Section 13. Plan and Certificate.  This Performance Stock Grant is subject to
all of the terms and conditions set forth in this Certificate and in the
Plan.  If a determination is made that any term or condition set forth in
Certificate is inconsistent with the Plan, the Plan shall control. All of the
capitalized terms not otherwise defined in Certificate shall have the same
meaning as in

3/2017

3

--------------------------------------------------------------------------------

 



the Plan. A copy of the Plan will be made available to Employee upon written
request to the corporate Secretary of the Company.

*          *          *

By accepting this Certificate, the Employee agrees to be bound by the terms
hereof.

 



Employee

 

 



Date



3/2017

4

--------------------------------------------------------------------------------

 



EXHIBIT A

PERFORMANCE GOALS AND PAYOUT LEVELS

 

 

[Describe performance goals, target and other payout levels, and adjustment
procedures.]

 



3/2017

5

--------------------------------------------------------------------------------

 



EXHIBIT B

IRREVOCABLE STOCK POWER

 

As a condition to the issuance to the undersigned of the shares of Stock which
were granted to the undersigned as a Stock Grant under the Consolidated
Communications Holdings, Inc. 2005 Long-Term Incentive Plan in the Performance
Stock Grant Certificate dated _______________, 20__, the undersigned hereby
executes this Irrevocable Stock Power in order to sell, assign and transfer to
Consolidated Communications Holdings, Inc. the shares of Stock subject to such
Performance Stock Grant for purposes of effecting any forfeiture called for
under Section 3(b) of the Performance Stock Grant Certificate and does hereby
irrevocably give Consolidated Communications Holdings, Inc. the power (without
any further action on the part of the undersigned) to transfer such shares of
Stock on its books and records back to Consolidated Communications Holdings,
Inc. to effect any such forfeiture. This Irrevocable Stock Power shall expire
automatically with respect to any shares of Stock on the date such shares of
Stock are no longer subject to forfeiture under Section 3(b) of such Performance
Stock Grant Certificate or, if earlier, immediately after such a forfeiture has
been effected with respect to such shares of Stock.



 

 



(Date)

 

 

CH2\19344773.1  

3/2017

6

--------------------------------------------------------------------------------